DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Amendment
The preliminary amendment filed on 03/23/2020 has been entered.  Claims 1-11, 19, 20, 23, 29, 31-33, 69, and 70 are pending. 

CLAIM INTERPRETATION

NOTE:  The term “processor”, recited in claim 69, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 2, 9, 69, and 70 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1, a process claim, recites a series of claims 69 and 70 are rejected on the same grounds, in that these claims are generic machine implementations of the process of claim 1.   Dependent claims 2 and 9 are rejected on the same grounds for the same reasons. 

Claims not rejected under 35 USC 101:

Dependent claims 3, 4, 5, 6, 7, 8, 10, and 11 recite limitations that can only practically/reasonably performed by a machine, and are therefore not rejected. 

Independent claim 19 recites “fusing processing” which is not a mental process, and “storing … to a database” which is a practical application, and is therefore not rejected under 35 USC 101.  Claims 20 and 23 are dependent. 

Independent claim 29 recites the practical application of updating a database, and is therefore not rejected under 35 USC 101.   Claims 31-33 are dependent. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, 29, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mostafa et al. (US 2019/0042866 A1).  Mostafa discloses:

Regarding claims 1 and 29, and using claim 1 as an example, a method for processing an image, comprising: 

obtaining first feature data of a first user image; comparing the first feature data with at least one piece of second feature data comprised in a database to obtain a comparison result (figure 7:


    PNG
    media_image1.png
    307
    942
    media_image1.png
    Greyscale

 ); and 

determining, according to the comparison result, whether to update the database (figure 7:


    PNG
    media_image2.png
    492
    268
    media_image2.png
    Greyscale


or 


    PNG
    media_image3.png
    489
    320
    media_image3.png
    Greyscale

). 

Regarding claim 6, the method according to claim 1, wherein the determining, according to the comparison result, whether to update the database comprises: 

in response to the comparison result being less than a second predetermined threshold for determining whether a user passes image verification (figure 7:


    PNG
    media_image4.png
    210
    265
    media_image4.png
    Greyscale

) and being greater than or equal to a third predetermined threshold (figure 11:


    PNG
    media_image5.png
    229
    291
    media_image5.png
    Greyscale

), 

prompting the user to perform identity verification by using another verification approach different from an image verification approach (

    PNG
    media_image6.png
    200
    263
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    534
    559
    media_image7.png
    Greyscale



 ); and 

in response to the verification in the another verification approach being passed by the user, determining to update the database (


    PNG
    media_image8.png
    213
    289
    media_image8.png
    Greyscale



    PNG
    media_image7.png
    534
    559
    media_image7.png
    Greyscale
 
). 

Regarding claim 7, the method according to claim 6, wherein the another verification approach comprises at least one of a password verification approach, a fingerprint verification approach, an iris verification approach, or a gesture verification approach (

    PNG
    media_image7.png
    534
    559
    media_image7.png
    Greyscale

 ). 







claim 33, the method according to claim 31, wherein the determining, based on the comparison result, whether the user passes the identity verification comprises: in response to the comparison result beings less than the second predetermined threshold, performing identity verification on the user by using another verification approach (figure 7:


    PNG
    media_image9.png
    376
    769
    media_image9.png
    Greyscale

), and in response to the another verification approach being passed by the user, determining that the user passes the identity verification (

    PNG
    media_image7.png
    534
    559
    media_image7.png
    Greyscale


 ); and the in response to the identity verification being passed by the user, updating the database comprises: in response to the comparison result being greater than or equal to a third predetermined threshold and being less than the second predetermined threshold, updating the database (figure 11:

    PNG
    media_image10.png
    543
    511
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    418
    712
    media_image11.png
    Greyscale

 ). 

Claims 1, 8-11, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setterberg (US 9,471,765 B1).  Setterberg discloses:

Regarding claims 1 and 29, and using claim 1 as an example, a method for processing an image, comprising: 

obtaining first feature data of a first user image; comparing the first feature data with at least one piece of second feature data comprised in a database to obtain a comparison result (figure 4:


    PNG
    media_image12.png
    354
    460
    media_image12.png
    Greyscale




Image are compared; images include image features); and 

determining, according to the comparison result, whether to update the database (figure 4, numeral 111:

    PNG
    media_image13.png
    562
    328
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    321
    560
    media_image14.png
    Greyscale

figure 5a:

    PNG
    media_image15.png
    547
    848
    media_image15.png
    Greyscale

). 
claim 11, the method according to claim 1, wherein the at least one piece of second feature data refers to one piece of second feature data; and before the obtaining first feature data of a first user image, the method further comprises: obtaining feature data of multiple second user images, and performing fusing processing on the feature data of the multiple second user images to obtain the one piece of second feature data (figure 5a and 5b:

    PNG
    media_image16.png
    787
    979
    media_image16.png
    Greyscale


 ). 

claim 8, the method according to claim 1, wherein the method further comprises: in response to determining to update the database, performing fusing processing on the first feature data and the at least one piece of second feature data to obtain at least one piece of updated feature data (


    PNG
    media_image16.png
    787
    979
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    544
    297
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    306
    548
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    176
    545
    media_image19.png
    Greyscale

). 

Regarding claim 9, the method according to claim 1, wherein the at least one piece of second feature data refers to multiple pieces of second feature data (figure 4:

    PNG
    media_image20.png
    225
    734
    media_image20.png
    Greyscale


 ); and the method further comprises: determining target feature data from the multiple pieces of second feature data based on multiple similarities between the first feature data and the multiple pieces of second feature data (

    PNG
    media_image21.png
    283
    500
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    192
    546
    media_image22.png
    Greyscale

), and updating the target feature data stored in the database based on the first feature data (figure 4:

    PNG
    media_image23.png
    664
    529
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    869
    1125
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    193
    560
    media_image25.png
    Greyscale

). 

claim 10, the method according to claim 9, wherein the updating the target feature data stored in the database based on the first feature data comprises: performing fusing processing on the first feature data and the target feature data to obtain fused feature data (

    PNG
    media_image26.png
    915
    1130
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    325
    577
    media_image27.png
    Greyscale



    PNG
    media_image28.png
    409
    505
    media_image28.png
    Greyscale

. 


Claims 1-5, 19, 20, 23, 29, 31, 32, 69, and 70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0005217 A1).  Kim discloses:

Regarding claims 1, 20, and 29, and using claim 1 as an example, a method for processing an image, comprising: 

obtaining first feature data of a first user image (figure 4:


    PNG
    media_image29.png
    144
    371
    media_image29.png
    Greyscale

); 

comparing the first feature data with at least one piece of second feature data comprised in a database to obtain a comparison result (figure 4:


    PNG
    media_image30.png
    292
    766
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    773
    425
    media_image31.png
    Greyscale

); and 




    PNG
    media_image32.png
    538
    403
    media_image32.png
    Greyscale

). 

Regarding claims 69 and 70, the Kim system is processor/memory/software implemented ( 

    PNG
    media_image33.png
    558
    577
    media_image33.png
    Greyscale




    PNG
    media_image34.png
    594
    603
    media_image34.png
    Greyscale

). 

	Regarding claim 29 specifically, Kim teaches biological data ( 


    PNG
    media_image35.png
    459
    577
    media_image35.png
    Greyscale

). 



Regarding claim 19, a method for processing an image, comprising: obtaining feature data of multiple second user images; performing fusing processing on the feature data of the multiple second user images to obtain second feature data; and storing the second feature data to a database for identity verification (multiple feature vectors from multiple images taken under different conditions are fused into one model in a database:


    PNG
    media_image36.png
    389
    559
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    578
    667
    media_image37.png
    Greyscale

 ). 

Regarding claim 23, the method according to claim 20, wherein the method further comprises: in response to determining that the identity verification is passed, updating the database based on the first feature data (



    PNG
    media_image38.png
    670
    1250
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    311
    668
    media_image39.png
    Greyscale

). 




Regarding claim 31, the method according to claim 29, wherein the determining, based on the first biological feature data and a database comprising at least one piece of second biological feature data, whether the user passes identity verification comprises: comparing the first biological feature data with the at least one piece of second biological feature data to obtain a comparison result (figure 4:


    PNG
    media_image40.png
    277
    781
    media_image40.png
    Greyscale

); and determining, based on the comparison result, whether the user passes the identity verification (figure 4:


    PNG
    media_image41.png
    535
    666
    media_image41.png
    Greyscale

). 

Regarding claim 32, the method according to claim 31, wherein the determining, based on the comparison result, whether the user passes the identity verification comprises: in response to the comparison result being greater than or equal to a second predetermined threshold, determining that the user passes the identity verification ( 


    PNG
    media_image42.png
    535
    666
    media_image42.png
    Greyscale

); and the response to the identity verification being passed by the user, updating the database comprises: in response to the comparison result being greater than or equal to a first predetermined threshold, updating the database, wherein the first predetermined threshold is greater than the second predetermined threshold (


    PNG
    media_image43.png
    601
    1252
    media_image43.png
    Greyscale


    PNG
    media_image39.png
    311
    668
    media_image39.png
    Greyscale

 ). 



claim 2, the method according to claim 1, wherein the comparing the first feature data with at least one piece of second feature data comprised in a database to obtain a comparison result comprises: determining at least one similarity between the first feature data and the at least one piece of second feature data; and obtaining the comparison result based on the at least one similarity (figure 4: 


    PNG
    media_image44.png
    300
    793
    media_image44.png
    Greyscale


). 

Regarding claim 3, the method according to claim 2, wherein the obtaining the comparison result based on the at least one similarity comprises: determining a maximum value in the at least one similarity as the comparison result (one of ordinary skill in the art would understand that a cross correlation produces a maximized value for a matching pattern:

    PNG
    media_image45.png
    110
    698
    media_image45.png
    Greyscale


 ). 

Regarding claim 4, the method according to claim 1, wherein the determining, according to the comparison result, whether to update the database comprises: in response to the comparison result being greater than or equal to a first predetermined threshold, determining to update the database (


    PNG
    media_image46.png
    667
    1324
    media_image46.png
    Greyscale


 ). 

Regarding claim 5, the method according to claim 4, wherein the first predetermined threshold is greater than a second predetermined threshold for determining whether a user passes image verification (


    PNG
    media_image46.png
    667
    1324
    media_image46.png
    Greyscale


    PNG
    media_image39.png
    311
    668
    media_image39.png
    Greyscale


 ).


Claims 1 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz et al. (US 2019/0122024 A1).  Schwartz discloses:

Regarding claims 1 and 29, and using claim 1 as an example, a method for processing an image, comprising: 

obtaining first feature data of a first user image (figure 5:


    PNG
    media_image47.png
    216
    486
    media_image47.png
    Greyscale


); 

comparing the first feature data with at least one piece of second feature data comprised in a database to obtain a comparison result (figure 5:


    PNG
    media_image48.png
    677
    1138
    media_image48.png
    Greyscale

); and 

determining, according to the comparison result, whether to update the database (figure 5:


    PNG
    media_image49.png
    257
    566
    media_image49.png
    Greyscale

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 7, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0122024 A1) as applied to claims 1 and 29 above, and further in view of Mostafa et al. (US 20190042866 A1).

Regarding claims 6, 7, and 33, and using claim 6 as an example, Schwartz further teaches, except for italicized bolded elements below:

the method according to claim 1, wherein the determining, according to the comparison result, whether to update the database comprises: 



    PNG
    media_image50.png
    257
    503
    media_image50.png
    Greyscale



)

and being greater than or equal to a third predetermined threshold (

    PNG
    media_image51.png
    396
    506
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    483
    621
    media_image52.png
    Greyscale

), 

prompting the user to perform identity verification by using another verification approach different from an image verification approach; and

in response to the verification in the another verification approach being passed by the user, determining to update the database (


    PNG
    media_image53.png
    354
    470
    media_image53.png
    Greyscale

 ). 

Regarding claim 7, Schwartz does no teach, “the method according to claim 6, wherein the another verification approach comprises at least one of a password verification approach, a fingerprint verification approach, an iris verification approach, or a gesture verification approach.”

Mostafa also discloses updating a biometric template based on a comparison (see the 102 rejections above), and further teaches prompting the user to perform identity verification by using another verification approach different from an image verification approach; and wherein “another verification approach comprises at least one of a password verification approach, a fingerprint verification approach, an iris verification approach, or a gesture verification approach” (figure 3:


    PNG
    media_image54.png
    497
    868
    media_image54.png
    Greyscale



    PNG
    media_image55.png
    419
    477
    media_image55.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to add, to the process flow of Schwartz after step 562 for example:


    PNG
    media_image56.png
    633
    829
    media_image56.png
    Greyscale


	The alternative password authentication of Mostafa, who teaches requiring an alternative password authentication after biometric authentication failure but before template update, to ensure that the authorized user the one updating the templates and gaining access to the system, and that the original biometric authentication failure was most likely not due to spoof or fraud but due to the need for a better or updated template. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Schwartz, while the teaching of Mostafa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665